DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8, 9, 11-20 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this case, is the inclusion of the limitations providing data blocks from a data memory, which are required for the execution of the application, the data blocks being stored in the data memory in a physical order which is at least in some areas based on an expected required chronological block order so as to achieve a data prefetching of the data blocks when a requested data block is read from the data memory by also reading physically adjacent data blocks stored in the data memory according to the expected required chronological block order, and wherein the expected required chronological block order is based at least on a combination of multiple required chronological block orders acquired during respective executions of the application, wherein, for said combination, the multiple required chronological block orders are sorted according to time information and merged, wherein sequential sections of required chronological block orders are conserved, when said multiple required chronological block orders are combined, as recited in independent claim 1,  sending of data blocks required for an execution of an application, said application being an interactive application, in which a program flow of the application is at least partially influenced by a user of the application, wherein the data blocks are stored in a data memory in a physical order which is at least in some areas based on an expected required chronological block order so as to achieve a data prefetching of the data blocks when a requested data block is read from the data memory by also reading physically adjacent data blocks stored in the data memory according to the expected required chronological block order. wherein the expected required chronological block order is based at which are not found in the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/s. sough/SPE, Art Unit 2192